IN BANC.
This is an appeal from an action upon a promissory note which was in the usual form, and in which the defense was lack of consideration. There were *Page 591 
findings and a judgment for the plaintiff and the defendants Eschman, Sorich and Parsons appeal.
AFFIRMED. REHEARING DENIED.
The questions raised on this appeal are entirely questions of fact which are discussed at some length in the briefs of both parties; but there is no bill of exceptions and no transcript of testimony, and, in that condition of the record, the findings of the Circuit Court are conclusive upon these questions and the judgment is affirmed.
AFFIRMED. REHEARING DENIED.